Citation Nr: 1615410	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

5.  Entitlement to an increased rating in excess of 30 percent for the service-connected cervical spine herniation, C5-6, status-post laminectomy.

6.  Entitlement to an initial rating in excess of 10 percent for left upper extremity radiculopathy secondary to the service connected cervical spine disability.  

7.  Entitlement to an initial rating in excess of 10 percent for right upper extremity radiculopathy secondary to the service connected cervical spine disability.

8.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and E.P.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA), and a July 2012 rating decision of the Atlanta, Georgia, RO.  The Atlanta, Georgia, RO currently has jurisdiction over all these appeals.  

The Veteran's claim for service connection for a low back disability was denied in an August 1988 rating decision.  His claim for service connection for diabetes mellitus was denied in a November 2008 rating decision.  He did not submit a notice of disagreement with either of these decisions.  However, it appears that hundreds of pages of additional service treatment records and military personnel records have been added to the record since these two decisions.  As these records are relevant and related to the claimed events and injuries, new and material evidence is not required to reopen these claims, and they will be reconsidered.  38 C.F.R. § 3.156(c) (2015). 

In May 2013, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was scheduled for another hearing before a current Veterans Law Judge in December 2015, but a November 2015 letter from the representative stated that the Veteran would not be attending his hearing and did not wish to reschedule.  The Board will proceed with the adjudication of his claims. 

The claim for an increased rating for the cervical spine and TDIU were before the Board in January 2014, but were remanded for additional development.  These matters have been returned for further appellate consideration.  

The Veteran's claim for an increased rating for his cervical spine disability includes the neurological symptoms that result from this disability.  See 38 C.F.R. § 4.71a, Code 5243.  During the course of this appeal, service connection for left upper extremity radiculopathy and right upper extremity radiculopathy as secondary to the service connected cervical spine disability was granted in a November 2011 rating decision.  Each of these disabilities was evaluated as 10 percent disabling, but the Veteran has not expressed satisfaction with these evaluations.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board finds that the evaluations for the right and left upper extremity are before the Board as part of the appeal for the cervical spine.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sleep apnea, non-Hodgkin's lymphoma, and diabetes mellitus; and entitlement to increased ratings for the cervical spine disability and left and right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was treated on at least four occasions for lumbar strain during active service, and current medical records confirm a diagnosis of degenerative disc disease of the lumbar spine. 

2.  Continuity of symptomatology between the disability noted in service and the current disability has been established.  

3.  The Veteran is service connected for a cervical spine disability, rated 30 percent disabling; a mood disorder secondary to the cervical spine disability, rated 30 percent disabling; left upper radiculopathy associated with the cervical spine disability, rated 10 percent disabling; right upper radiculopathy associated with the cervical spine disability, rated 10 percent disabling; a bunionectomy, rated 10 percent disabling; hearing loss, rated zero percent disabling; and a scar, rated zero percent disabling.  A disability evaluation for the lumbar spine disability has not yet been assigned.  He has a combined evaluation of 70 percent, and his cervical spine disability, mood disorder, and right and left upper radiculopathy result from the same etiology and combines separately to 60 percent.  

4.  The Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a); 3.307, 3.309 (2015). 

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C.A. § 1155; C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Low Back

Service treatment record show that at the Veteran's February 1966 entrance examination his spine was evaluated as normal.  

Service treatment records dating from November to December 1968 show that the Veteran was hospitalized for 18 days for acute lumbosacral spasm.  He had been in good health until 30 minutes prior to admission when he noted a sudden, sharp, bilateral lumbar back pain that increased with bending, lifting, or raising his arms above his head.  The Veteran denied any radiation of pain.  The only positive physical finding on admission was back spasm bilaterally and a positive straight leg raising test.  An X-ray study showed a spina bifida occulta of S1 with a pars interarticularis defect of S1 on the left.  After 17 days of treatment the final diagnosis was acute lumbosacral spasm.  

February 1973 service treatment records show that the Veteran reported to the emergency room after the spontaneous onset of pain in the middle of his back the previous night.  Spasms and associated pain were noted.  An X-ray study was negative.  The diagnosis was acute low back strain.  A follow up visit noted resolving acute low back strain, second episode, now asymptomatic.  

February 1974 service treatment records show that the Veteran was seen for mid back pain with motion.  He had spasms of the left paraspinous muscles on examination. 

Service treatment records dated in November 1982 show that the Veteran was seen with reports of back pain for two days.  He had experienced a sudden onset of low back pain that dropped him to his knees.  The Veteran noted two similar episodes in the past, with no history of trauma.  On examination, there were marked paraspinal muscle spasms at the thoracic and lumbar spine, and straight leg raising was positive bilaterally.  

A February 1983 Physical Profile Serial Report shows that the Veteran was experiencing an acute low back strain.  He was restricted from major duties for 48 hours.  

On the March 1988 retirement examination, the spine is marked as abnormal.  The explanation was that there was decreased range of motion of the neck.  On the Report of Medical History completed at that time, the Veteran answered "yes" to a history of recurrent back pain.  The physician's summary noted that Veteran had experienced mid-thoracic pain with contraction of legs on four occasions since 1968; no etiology; no event since 1983.  

The Veteran submitted his original claim for service connection in July 1988.  He claimed that he had a strained back with recurrent problems causing acute pain. 

The post service medical records include a June 1999 computed tomography scan of the lumbar spine.  This showed a central disc bulge at L5/S1.  There was also a bony projection into the inferior neural foraminal canal with bony narrowing of the left neural foraminal canal present.  

An August 2007 letter from a VA neurologist reports that the Veteran had chronic bilateral L5-S1 radiculopathies.  

Private medical records dated in May 2008 include magnetic resonance imaging (MRI) study of the lumbar spine.  This revealed diffuse disc bulge at L4-5; L2-3; L3-4; and L5-S1.  

A June 2008 letter from a VA psychologist states the Veteran had ongoing and worsening struggle with multiple sites of chronic pain and associated neuropathy.  His medical records showed displacement of both the lumbar and cervical intervertebral discs without myelopathy, and peripheral nerve disease that had progressed over time since military service where, she opined, the spinal disc condition originated.  It was no small feat that the Veteran had been able to continue his employment despite the chronic and progressive pain.  There was no evidence of malingering. 

The Veteran submitted a Request for Reassignment Due to Medical Reasons/Physician's Information form to his employer in August 2008.  The diagnosis was lumbar disc disease and the duration of the disability was from 2003.  

A December 2008 letter from the Office of Personnel Management (OPM) informs the Veteran that he was found disabled due to degenerative disc disease in the lumbar spine.  An October 2009 report from the Social Security Administration (SSA) shows that he deemed disabled; the principle diagnosis was disorders of the back (discogenic and degenerative).  

In an April 2009 letter, the Veteran's internist stated that he had treated the Veteran since January 2007.  The Veteran had significant lumbosacral disc disease and was in chronic pain involving the lower back and legs.  

In a November 2009 letter the Veteran's stepson stated that he had observed a decline in the Veteran's back while he was still in active service, and that the back disability had become progressively worse throughout the years.  

In a December 2009 letter, the Veteran's wife said that he had been experiencing spinal problems for approximately 32 years, which was as long as she had known him.  

The Veteran was afforded a VA examination in June 2012.  The examiner reviewed the Veteran's medical history, and noted the 1968 diagnosis of lumbar strain, which had resolved.  Other strains in 1972 and 1975 as well as other more recently had occurred.  The straight leg test was negative, but the Veteran's symptoms reportedly included radiculopathy.  Arthritis was documented on X-ray study.  The current diagnosis was lumbar strain, degenerative disc disease lumbar spine.  The examiner explained that the Veteran had lumbar strain while in service, and strains are self-limited entities.  There was no medical connection between lumbar strains and the development of degenerative disc disease, so therefore, the current conditions were not likely caused by or a result of his service condition.  

Analysis

The medical evidence confirms the existence of a current low back disability.  Records from the Postal Service and SSA show that the Veteran was medically retired due to degenerative disc disease in the lumbar spine.  The June 2012 VA examination confirmed the diagnosis of degenerative disc disease as well as arthritis.  The first requirement for service connection has been met.  

The service treatment records also clearly show that the Veteran was seen on at least four occasions for what was diagnosed as lumbar strain.  He was hospitalized for over two weeks on the first occasion, and the Report of Medical History at discharge suggests that the back symptoms involved the lower extremities.  The second requirement for service connection has also been met.  

The June 2012 VA examiner opined that the current degenerative disc disease was not related to the lumbar strains treated in service.  The Board finds that this opinion is of limited probative value.  First, the examiner applied a higher standard of proof than is required to establish service connection.  The evidence needs only to be in equipoise to establish service connection; whereas the examiner seems to have required that the evidence establish a likely connection.  Second, the examiner did not report consideration of the documented back complaints into the 1980s, and the final episodes were not mentioned.  Third, the examiner did not address the reports of the Veteran and his family pertaining to ongoing symptoms since service.  Finally, the examiner does not appear to have considered the possible radicular symptoms that were recorded at discharge or addressed whether or not they could have been indications of the presence of degenerative disc disease.  

As arthritis is a listed chronic disease, the third element of service connection can be established by demonstrating continuity of symptomatology.  

The extent and duration of lumbar spine disability reported during service, the March 1988 Report of Medical History, and the post-service reports that the Veteran continued to experience lumbar spine problems after his discharge; all serve to establish a continuity of symptomatology.  The Veteran reported recurring back problems with acute pain in his original claim submitted only about a month after service.  Post-service medical records are available from 1999, and these show the diagnosis and continued treatment of degenerative disc disease more or less continuously from that time to the present day.  Resolving reasonable doubt in the Veteran's favor the evidence supports a link between the current disability and the back disability in service.  Service connection is established.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  

Even before the current Board decision, service connection had been established for the Veteran's cervical spine disability, rated 30 percent disabling; a mood disorder secondary to the cervical spine disability, rated 30 percent disabling; left upper radiculopathy associated with the cervical spine disability, rated 10 percent disabling; right upper radiculopathy associated with the cervical spine disability, rated 10 percent disabling; a bunionectomy, rated 10 percent disabling; hearing loss, rated zero percent disabling; and a scar, rated zero percent disabling.  The combined evaluation was 70 percent.  Furthermore, the Veteran's cervical spine disability, mood disorder, and right and left upper radiculopathy combine to 60 percent.  38 C.F.R. § 4.25.  As these disabilities result from a common etiology, they are considered to be a single disability when determining eligibility for TDIU.  Thus, the scheduler criteria have been met.  38 C.F.R. § 4.16(a).  The Board observes that the eventual assignment of a disability rating for the lumbar spine disability will not have a negative impact on the Veteran's eligibility.  

Turning to the evidence regarding the Veteran's employability, the record shows that his job in the military was a jet engine mechanic.  After discharge, he worked for 18 years as a mail carrier.  The Board observes that both of these positions are expected to include physical components.  

An August 2008 letter from the Postal Service states that the Veteran is disabled from work.  An August 2008 note from the Veteran's private doctor says that the lumbar disc disease warrants full disability from postal work.  A December 2008 letter from OPM shows that the Veteran was found disabled for his job as a mail carrier due to his lumbar spine disability.  An April 2009 letter from the Veteran's private internist states that the Veteran should be disabled from his work due to lumbosacral disc disease and chronic pain in the back, legs, and arms.  A September 2009 letter from the Veteran's private neurologist notes the Veteran's lumbar and cervical spine disabilities, and states that due to their chronic nature the Veteran may never be able to return to work.  In October 2009, the SSA determined that the Veteran was disabled from work.  The primary diagnoses were his disabilities of the back.  The June 2015 VA examination shows that the Veteran has been medically retired since August 2008.  

The Board finds that this evidence clearly demonstrates that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities, in particular his cervical spine disability and his now service connected lumbar spine disability.  In fact, there is no medical opinion to the contrary.  Therefore, entitlement to TDIU is warranted.  


ORDER

Entitlement to service connection for a low back disability is granted. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is granted. 



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Medical records confirm the diagnosis of sleep apnea beginning in approximately 2005.  The Veteran's wife wrote in December 2011 that the Veteran had had sleep problems that included loud snoring, waking up grasping for breath, and stoppage of breathing since at least 1977.  This was 11 years before the Veteran's discharge from service. 

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran was not afforded a VA examination for sleep apnea.  However, the statement of the Veteran's wife is sufficient to meet the low threshold required to trigger the need for such an examination.  

The Veteran contends that non-Hodgkin's lymphoma and diabetes mellitus both developed secondary to exposure to herbicides during service.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include diabetes mellitus and non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e).

The Veteran's awards and decorations include the Vietnam Service Medal.  However, the evidence does not show that the Veteran ever served within the Republic of Vietnam or that the conditions of his service involved duty or visitation to the Republic of Vietnam, and he does not contend that he served in Vietnam.  Instead, the Veteran contends that he was exposed do herbicides during temporary duty in Thailand at U-Tapao from June to August 1967.  

The Veteran's service personnel records and service treatment records confirm that he had 55 days of temporary duty in Thailand, although it is unclear if this duty began in May 1967 or June 1967.  A July 1967 service treatment record shows that the Veteran was seen for external otitis.  It indicates that the treatment was received at U-Tapao, Royal Thai Air Force Base, Thailand.  Finally, the Veteran's January 1969 performance report includes a reference to temporary duty in Thailand.  

Service in Thailand does not include a presumption of herbicide exposure.  This must be determined on a factual basis.  The provisions of M21-1, Part IV, Subpart ii, 1.H.5.a, b, contain instructions and information pertaining to contentions regarding herbicide in Thailand during the Vietnam era.  Special consideration of herbicide exposure on a factual basis is to be extended to Veterans whose duties placed them on or near the perimeters of Thai military bases.  This consideration includes Veterans who served at U-Tapao.  

Duties that were known to have placed Veterans on or near the perimeter included security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence.  If there is evidence of such perimeter duty, then exposure to herbicides can be acknowledged.  The Veteran was provided with this information in a December 2014 memorandum, a copy of which has been placed within his file.  

The information that has been received shows that the Veteran's duties in Thailand were as a jet engine mechanic.  As of now, this information is not sufficient to show perimeter duty and acknowledge herbicide exposure.  However, ample personnel records and statements by the Veteran have been received that would permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC) to make a formal finding regarding whether or not there is sufficient information to verify herbicide exposure.  The Board finds that such a search must be conducted before a final decision is made in the Veteran's claims.  See M21-1, Part IV, Subpart ii, 1.H.5. b.

The Veteran's June 2015 VA examination of the cervical spine did not include an evaluation of his radiculopathy of the upper extremities.  July 2015 VA treatment records show that the Veteran reported a recent increase in his radiculopathy, and October 2015 VA treatment records confirm an increase in symptoms over the previous two to three months.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that the Veteran should be scheduled for VA examinations of his radiculopathy of the upper extremities.  

In the previous remand the AOJ was instructed to issue a supplemental statement of the case (SSOC), if any benefit sought on appeal was denied after the remand development.  The AOJ obtained additional evidence after the remand, both before and after returning the case to the Board; and continued to deny benefits sought on appeal; but failed to issue the SSOC.  The Board is required to insure that its remand instructions are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ is required to issue an SSOC when it obtains relevant evidence after the last statement of the case or SSOC.  38 C.F.R. § 19.31(b) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward all information pertaining to the Veteran's temporary duty at U Tapao, Royal Thai Air Force Base, Thailand in the spring/summer of 1967 to the JSRRC.  Ask the JSRRC to verify the Veteran's exposure to herbicides in Thailand.

2.  Schedule the Veteran for a VA examination for sleep apnea.  All indicated tests and studies should be conducted.  The examiner should acknowledge review of the record.  The examiner should provide the following opinion: 

Is it at least as likely as not that the Veteran's sleep apnea was incurred during or due to active service?

The reasons for all opinions should be provided.  

The Veteran's statements as well as the statement from his wife must be considered in the discussion.  The examiner should opine whether the reports of the Veteran and his wife of symptoms in service and since in conjunction with the diagnosis of sleep apnea, make it as likely as not that the current sleep apnea began in service.  

If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination to evaluate the severity of his service connected left and right upper extremity radiculopathy.  

The examiner should acknowledge review of the claims folder.  All indicated tests and studies should be conducted.  The examiner should note whether or not the disability is productive of complete paralysis of the ulnar nerve.  If there is incomplete paralysis, the examiner should state whether it is mild, moderate, or severe.  

4.  If any benefit sought on appeal remains denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


